Citation Nr: 0007895	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-01 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a May 1997 decision of the Board of Veterans' 
Appeals, that denied entitlement to and earlier effective 
date for the grant of service connection for post traumatic 
stress disorder (PTSD), should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:	James W. Stanley, Jr.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from July 1965 
to May 1967 and from June 1967 to July 1971.

In a July 1990 rating decision, the RO denied service 
connection for PTSD.  In May 1993, the RO granted service 
connection for PTSD and assigned an effective date of July 
27, 1992.

In May 1997, the Board denied entitlement to an earlier 
effective date for the grant of service connection for PTSD.  
The veteran requested reconsideration of the decision, but, 
in July 1998, reconsideration was denied.  In the letter 
dated in May 1999, the Board notified the veteran that it was 
construing a letter from the veteran's attorney, dated in 
January 1998, as a motion for revision of the May 1997 
decision on the grounds of clear and unmistakable error 
(CUE).  

The veteran also appealed the May 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  In a September 1998 
decision the Court affirmed the Board's May 1997 decision.


FINDINGS OF FACT

1.  The Board issued a decision on the issue of entitlement 
to an earlier effective date for the grant of service 
connection for PTSD in May 1997.  The veteran was notified 
thereof and he appealed to the United States Court of 
Veterans Appeals (the Court).

2.  The Court issued a decision that affirmed the Board's 
decision in September 1998; No. 97-1492 (U.S. Vet. App. Sep. 
21, 1998).

3.  In January 1998, the veteran's attorney filed a motion 
for revision of the Board's 1997 decision based on clear and 
unmistakable error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion is dismissed with prejudice to refiling.  
Rule of Practice 1400(b), 64 Fed. Reg. 2139 (1999) (codified 
at 38 C.F.R. § 20.1400(b)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1997, the Board issued a decision concerning the issue 
of entitlement to an effective date earlier than July 27, 
1992 for the grant of service connection for PTSD.  That 
claim before the Board arose from a May 1993 rating decision 
of the North Little Rock Regional Office (RO).  In that 
decision, the RO granted service connection for PTSD and 
assigned an effective date of July 27, 1992.  The veteran 
argued that he was entitled to an earlier effective date on 
the basis that an earlier denial of service connection for 
PTSD, in July 1990, was clearly and unmistakably erroneous.  
The July 1990 decision had found that while the veteran had 
displayed some symptoms of PTSD, they were not shown to be as 
a result of an objectively verifiable stressor.  After being 
notified of the RO's May 1993 decision, the veteran appealed 
to the Board for review.

After receiving the claim, the Board reviewed all of the 
evidence of record and addressed the veteran's claim that the 
July 1990 rating decision was erroneous.  The Board 
determined, like the RO had in 1993, that the veteran was not 
entitled to an effective date earlier than July 27, 1992.

The veteran was then notified of the decision, and he 
appealed the Board's decision to the United States Court of 
Veterans Appeals.  This body has since been renamed as the 
United States Court of Appeals for Veterans Claims and will 
be hereinafter known as the Court.  In Memorandum Decision 
No. 97-1492 (U.S. Vet. App. Sep. 21, 1998) the Court noted 
that the veteran contended that the July 1990 RO decision was 
CUE because the award of the Vietnam Gallantry Cross with 
Palm Citation was in his file and wholly ignored.  Had this 
citation been considered, he argued, the RO would have found 
the required objective evidence of combat stressors.  

The Court further noted that a review of the record showed 
that DA Form 20, DD Form 214, and all of the veteran's awards 
and decorations were considered by the RO in rendering its 
decision, and that the veteran had offered no authority for 
the argument that that Vietnam Gallantry Cross with Palm 
Citation was indicative of combat experience.  The Court, 
independently, also found no evidence to support this.  The 
Court affirmed the Board's decision to deny the claim for an 
earlier effective date based on all arguments, including the 
claim that the July 1990 rating decision was erroneous.

The Court noted that to the extent that the veteran may have 
been attempting to raise a CUE claim as to the Board's May 9, 
1997 decision, the issue was not properly before the Court 
for review.  The Court noted that a request for a review of a 
decision of the Board based on CUE "shall be submitted 
directly to the Board and shall be decided by the Board on 
the merits."  38 U.S.C.A. § 7111(e).  The Court stated that 
it could not consider a claim of CUE in a Board decision in 
the first instance.

The veteran had earlier sought reconsideration of the Board's 
decision.  In January 1998, the veteran's attorney, James W. 
Stanley, Jr. submitted a one page letter stating that the 
veteran contended that the July 1990 RO decision was CUE.  In 
June 1998, the veteran's service organization, Disabled 
American Veterans, submitted an Informal Hearing presentation 
and requested a reconsideration of the May 1997 Board 
decision.  Such reconsideration was denied in July 1998.  In 
October 1998, James W. Stanley, Jr. requested copies of the 
veteran's medical records, rating and Board decisions and 
transcripts of hearings.  No purpose for this request was 
enunciated.  

Shortly after the veteran was notified of the denial of 
reconsideration, the laws and regulations governing Board 
decisions were amended so that a veteran could claim clear 
and unmistakable error in prior Board decisions upon motion.  
See Federal Register, January 13, 1999, Vol. 64, No. 8, pages 
2134 to 2141, effective February 12, 1999, codified at 38 
C.F.R. § 20.1400 et. seq.  Because the veteran had been in 
correspondence with the Board about his case, the veteran and 
his attorney were informed of the January 1999 change in the 
law by a letter of May 1999.  They were also informed that 
the Board was considering the letter of January 1998 as a 
motion for review of the May 1997 Board decision under CUE.

The claims folder contains no response to the May 1999 
letter, however, it contains two letters from the Board to 
the veteran and his attorney, both dated on August 9, 1999.  
The first of these, to the veteran's attorney, indicates that 
the Board had received no response to the May 1999 letter.  
The second, to the veteran, indicates that a response was 
received.  There is no indication of what this response 
entailed, it is merely noted that the veteran wished the 
Board to review the May 1997 Board decision on the basis of 
CUE.  

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department of 
Veterans Affairs file number; and the date of the Board of 
Veterans' Appeals decision to which the motion relates.  If 
the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  Rule of Practice 1404(a), 64 Fed. Reg. 2139 (1999) 
(codified at 38 C.F.R. § 20.1404(a)).

With respect to whether the veteran has filed a motion in 
accordance with 38 C.F.R. § 20.1404 (1999), the Board finds 
that it need not address the validity of the veteran's claim.  
Rule 1400 [38 C.F.R. § 20.1400(b)(1) (1999)] states that a 
Board decision may be reviewed to determine whether clear and 
unmistakable error exists unless that Board decision was 
appealed and decided upon by a court of competent 
jurisdiction.  The veteran appealed the Board's May 1997 
decision to the Court.  The Court, as reported above, issued 
a decision on the merits of the Board's decision.  The Court 
affirmed the Board's decision.  The Court's decision is a 
final decision.  Since the Board decision has been appealed 
and a decision has been rendered concerning the Board's 
decision by a court of competent jurisdiction, the veteran 
may not bring a motion to revise the Board's 1997 decision to 
deny an earlier effective date for PTSD.

With regard to the veteran's claim that the July 1990 rating 
decision was CUE, the Board notes that a decision regarding 
that issue was rendered as an integral part of the Board's 
May 1997 decision to deny an earlier effective date.  This 
issue was subsequently specifically addressed in the Court's 
affirmance of that Board decision.  Rule 1400 [38 C.F.R. § 
20.1400(b)(2) (1999)] states that all final Board decisions 
are subject to revision except decisions on issues which have 
subsequently been decided by a court of competent 
jurisdiction.

Because the moving party's action fails to comply with the 
requirements set forth in Rule of Practice 1400(b)(1) and 
(2), 64 Fed. Reg. 2139 (1999) (38 C.F.R. § 20.1400(b)(1), the 
motion is dismissed with prejudice.



ORDER

The motion is dismissed with prejudice to refiling



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

